DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated June 17, 2022 in responding to the Office Action of March 28, 2022 provided in the rejection of all previous pending claims 21-40.
	Claims 21, 23-28, 30-35, and 37-40 have been amended.
No claims have been canceled nor newly added.
Thus, claims 21-40 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21, 22, 27-29, 34-36, and 38  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, 15, and 16 of U.S. Patent No. 10,977,162 B2 in view of Gopshtein et al. (US 20140207935 A1, hereinafter Gopshtein).
	The conflicting claims are similar, based on the comparison listed in the following table:

Current Application No. 17/227,812
U.S. Patent No. 10,977,162 B2
21. A system comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations
comprising: 
      access historical user data of users of a second application, wherein the historical user data was obtained while the second application was running in a second environment; apply the historical user data as an input to a first application running in a first environment that is different from the second environment; Page 3 of 10Appl. No.: 17/227,812receive activity log entries from the first application in the first environment;
             identifying a first group of the activity log entries corresponding to an error of the first application; 
    store an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and
     causing a monitoring system to generate an alert corresponding to the error entry, the alert including a cause of the error of the first application and a corrective action to take to recover from the error of the first application.

22. The system of claim 21, wherein the 












                                second application is
 a previously released version of the first application.



27. The system of claim 21, 








   wherein the historical data includes interactions with live environments.






28. A method comprising: 

         accessing historical user data of users of a second application, wherein the historical user data was obtained while the second application was running in a second environment; applying the historical user data as an input to a first application running in a first environment that is different from the second environment;
    Page 3 of 10Appl. No.: 17/227,812receiving activity log entries from the first application in the first environment;
identifying a first group of the activity log entries corresponding to an error of the first application; 
      storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and
    causing a monitoring system to generate an alert corresponding to the error entry, the alert including a cause of the error of the first application and a corrective action to take to recover from the error of the first application. 



29. The method of claim 28, wherein 







                                           the second application is a previously released version of the first application.  



34. The method of claim 28, 



                   wherein the historical data includes and interactions of the users with live environments.





35. A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising:
        accessing historical user data of users of a second application, wherein the historical user data was obtained while the second application was running in a second environment; 
          applying the historical user data as an input to a first application running in a first environment that is different from the second environment; receiving activity log entries from the first application in the first environment


      identifying a first group of the activity log entries corresponding to an error of the first application;   storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and 
     causing a monitoring system to generate an alert corresponding to the error entry, the alert including a cause of the error of the first application and a corrective action to take to recover from the error of the first application.  


36. The non-transitory machine-readable medium of claim 35, wherein 










                                                      
the second application is a previously released version of the first application.




38. The non-transitory machine-readable medium of claim 35, further comprising: analyzing the activity log entries, wherein the analyzing includes determining if the log entries indicate an error category and wherein the error category is determined based on a threshold level being met.                                            

16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising:    
          generating activity log entries by inputting historical raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment, the second application being a previously released version of the first application;  
       identifying an error of the first 
application in a first group of the activity log entries; 
     recording an error entry in response to identifying the error, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application;  and 

    causing a monitoring system to generate a first alert corresponding to the error entry. 
 


16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising:      generating activity log entries by inputting historical raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment, the second application being a previously released version of the first application;  
       … causing a monitoring system to generate a first alert corresponding to the error entry. 

16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising: generating activity log entries by inputting historical raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment,… 
    causing a monitoring system to generate a first alert corresponding to the error entry. 

1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  
   receiving activity log entries from the first application in the simulation environment; 
      identifying a first group of the activity log entries corresponding to an error of the first application;  
     saving an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity 
log entries and an identification of an action to be taken in response to the error of the first application;  and
   
causing a monitoring system to generate a 
first alert corresponding to the error entry. 



 


1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  
  …causing a monitoring system to generate a 
first alert corresponding to the error entry. 
 
1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  …
   causing a monitoring system to generate a 
first alert corresponding to the error entry. 

 10.  A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:            
        simulating a first application, including applying historical raw user data as an input to the first application and 


    generating activity log entries corresponding to actions of the first application, wherein 
the historical raw user data includes user input data from a plurality of past 
user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application; 
       identifying an error of the first 
application within a first group of the activity log entries;  creating an error entry in a database in response to identifying the error, the error entry including the first group of the activity log entries and an identification of 
an action to be taken in response to the error of the first application;  and 


generating a first alert corresponding to the error entry. 





10.  A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:           simulating a first application, including applying historical raw user data as an input to the first application and  generating activity log entries corresponding to actions of the first application, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application; 
      …
generating a first alert corresponding to the error entry. 

15.  The non-transitory machine-readable medium of claim 10, wherein 
identifying the error of the first application comprises determining that the first group of the activity log entries indicates an error category the same as or above a threshold error category. 



Based on the comparison of the above table, indicates that system claims 21, 22 and 27 of the current examined application are not patentably distinct from system claim 16 of the U.S. Patent No.`162.
It is also to note that, the system claim 16 of the U.S. Patent No.`162 does not explicitly disclose, however, Gopshtein, in an analogous art, discloses, the alert including a cause of the error of the first application and a corrective action to take to recover from the error of the first application– (e.g., In some examples, the method can include method includes modifying the application to address (e.g., resolve) the real user issue. Such a modification (e.g., debugging) can include modifying the executable code and/or settings associated with the application, for example prefetching settings and/or packet routing, among other settings associated with the application. In some examples, the modified code and/or modified settings (e.g., prefetching settings) can, for example, replace previous code and/or previous settings. For instance, in some examples, instructions can be provided to the user device (entity) to modify settings associated with the user device in response to the real user issue being determined (e.g., by the support personnel) to be related to the settings associated with the user device. The modified code and/or the modified settings can be stored, for example, as a set of instructions in a computer readable medium. However, the disclosure is not so limited. That is, the modification can include modifying a suitable component directly or indirectly associated with the application that is suitable to address the real user issue – See Gopshtein, at least 0054, Figs. 3 and 4, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gopshtein’ s teaching into the system claim 16 of the U.S. Patent No.`162 for further optimizing application executing by providing appropriate action in modifying (correcting) the application issues during the execution. 
Therefore, system claims 21, 22 and 27 of the current examined application are unpatentable over claim 16 of U.S. Patent No. 10,977,162 B2 in view of Gopshtein and as such are unpatentable for obvious-type double patenting. 
Similarly, method claims 28, 29, and 34  and medium claims 35, 36, and 38 of the current examined application are unpatentable over method claim 1 and medium claims  (10  and 15) of the U.S. Patent No.`162, in view of Gopshtein and as such are unpatentable for obvious-type double patenting. 
Accordingly, claims 21, 22, 27-29,  34-36, and 38 of the current examined application are unpatentable over claims 1, 10, 15, and 16 of the U.S. Patent No.`162 in view of Gopshtein and as such are unpatentable for obvious-type double patenting. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21, 23-28, 30-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gopshtein et al. (US 20140207935 A1, hereinafter Gopshtein) in view of Chen et al. (US 20100250478 A1, hereinafter Chen).
As per claims 21, 28, and 35, Gopshtein discloses a method comprising: 
accessing historical user data of users of a second application, wherein the historical user data was obtained while the second application was running in a second environment (e.g., stored data, in which the stored data include user inputs from live environment – second environment --… etc., during executing a particular function (e.g., an application function) and/or a task within a particular application (e.g., a web browsing application) in a live environment, as described herein. Examples of such functions and/or tasks include customer relations management, inventory control, marketing, and/or accounting, among others, that can support one or more business processes – see at least 0006, 0019, 0048, Figs. 3, 4, and associated text);
applying the historical user data as an input to a first application running in a first environment that is different from the second environment – (e.g., providing the stored data captures from the execution of a particular function (e.g., an application function) and/or a task within a particular application (e.g., a web browsing application) in a live environment to the support device – first environment --for execution—See at  least 0006, 0040-0041, 0048, 0050, Figs. 3 and 4, and associated text);
Page 3 of 10Appl. No.: 17/227,812receiving activity entries from the first application in the first environment; identifying a first group of the activity entries corresponding to an error of the first application; storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application – (e.g., causing the support device to simulate the real user issues using the stored data. Causing can include executing instruction stored in memory to directly cause the support device to simulate the real user issue using the stored data, “An issue (e.g., a real user issue) can refer to difficulties encountered when, for example, executing a particular function (e.g., an application function) and/or a task within a particular application (e.g., a web browsing application) in a live environment, as described herein. Examples of such functions and/or tasks include customer relations management, inventory control, marketing, and/or accounting, among others, that can support one or more business processes – see at least 0006-0007, 0030, 0037, 0052, Fig. 4, and associated text); and
causing a monitoring system to generate an alert corresponding to the error entry, the alert including a cause of the error of the first application and a corrective action to take to recover from the error of the first application – (e.g., In some examples, the method can include method includes modifying the application to address (e.g., resolve) the real user issue. Such a modification (e.g., debugging) can include modifying the executable code and/or settings associated with the application, for example prefetching settings and/or packet routing, among other settings associated with the application. In some examples, the modified code and/or modified settings (e.g., prefetching settings) can, for example, replace previous code and/or previous settings. For instance, in some examples, instructions can be provided to the user device (entity) to modify settings associated with the user device in response to the real user issue being determined (e.g., by the support personnel) to be related to the settings associated with the user device. The modified code and/or the modified settings can be stored, for example, as a set of instructions in a computer readable medium. However, the disclosure is not so limited. That is, the modification can include modifying a suitable component directly or indirectly associated with the application that is suitable to address the real user issue – See at least 0054, Figs. 3 and 4, and associated text).
It is to note that while Gopshtein discloses receiving activity from first application and store the activity and as well as identify an error via generating alert including  identification of error as well as taking appropriate action but does not explicitly disclose that the activity from the support device (first environment) is a log entries; however, Chen, in an analogous art, discloses the activity for the support device (first environment) is a log entries – (E.g., During the demonstration simulation, capture logic of a computer is initialized. The capture logic records events of the demonstration simulation – see at least 0007).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching into the activities from the support devices of Gopshtein for further ease of retrieving and manipulating. 
Further regarding to claim 21, Gopshtein discloses a system (e.g., computing system 353 – see at least 0031, Fig. 3, and associated text) comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform  method steps as in claim 28. 
Further regarding to claim 35, Gopshtein discloses anon-transitory machine-readable medium – (e.g., memory resource 370 --see at least 0031, Fig. 3, and associated text) having stored thereon machine- readable instructions executable to cause a machine to perform method steps as in claim 28. 
As per claims 23, 30, and 37, Gopshtein discloses further comprising: transmitting, a corrective action to the first application in response to the error and action identified --(e.g., In some examples, the method can include method includes modifying the application to address (e.g., resolve) the real user issue. Such a modification (e.g., debugging) can include modifying the executable code and/or settings associated with the application, for example prefetching settings and/or packet routing, among other settings associated with the application. In some examples, the modified code and/or modified settings (e.g., prefetching settings) can, for example, replace previous code and/or previous settings. For instance, in some examples, instructions can be provided to the user device (entity) to modify settings associated with the user device in response to the real user issue being determined (e.g., by the support personnel) to be related to the settings associated with the user device. The modified code and/or the modified settings can be stored, for example, as a set of instructions in a computer readable medium. However, the disclosure is not so limited. That is, the modification can include modifying a suitable component directly or indirectly associated with the application that is suitable to address the real user issue – See at least 0054, Figs. 3 and 4, and associated text).
As per claims 24, 31, and 38, Gopshtein discloses further comprising: analyzing the activity log entries, wherein the analyzing includes determining if the log entries indicate an error category and wherein the error category is determined based on a threshold level being met – (e.g., The identify module 374 can identify a real user issue related to an application using the network traffic (stored data). Identification can include identifying issues with a function of an application (e.g., failure of an application and/or a failure of a function of an application to execute), and/or identifying a derivation from a standard (e.g., a performance standard). Examples of such a standard (threshold) can include, a desired response times (e.g., web page load times) and/or a desired processing speed (e.g., with regard to a given function), among other—see at least 00037).  
As per claims 25, 32, and 39, Gopshtein discloses wherein the error category includes at least one of a code error, malicious activity, or a customer complaint from the users -- (e.g., (e.g., The identify module 374 can identify a real user issue related to an application using the network traffic (stored data). Identification can include identifying issues with a function of an application (e.g., failure of an application and/or a failure (error) of a function of an application to execute), and/or identifying a derivation from a standard (e.g., a performance standard). Examples of such a standard (threshold) can include, a desired response times (e.g., web page load times) and/or a desired processing speed (e.g., with regard to a given function), among other—see at least 00037).  
As per claims 26, 33 and 40, Gopshtein discloses wherein the first environment includes a  simulation environment in which the first application without being presented to users of the first application (e.g., – support device – first environment --for execution a particular function (e.g., an application function) and/or a task within a particular application (e.g., a web browsing application)—See at  least 0006, 0009, 0011, 0025-0026, 0040-0041, 0048, 0050, Figs. 3 and 4, and associated text).  
As per claims 27, and 34, Gopshtein discloses wherein the historical user data includes interaction of the users with live environment --(e.g., stored data, in which the stored data include user inputs (interaction) from live environment – second environment --… etc., during executing a particular function (e.g., an application function) and/or a task within a particular application (e.g., a web browsing application) in a live environment, as described herein. Examples of such functions and/or tasks include customer relations management, inventory control, marketing, and/or accounting, among others, that can support one or more business processes – see at least 0006, 0011, 0019, 0048, Figs. 3, 4, and associated text)
9.	Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gopshtein in view of Chen and in further view of Athale et al. (US 2016/0019229 A1, hereinafter Athale).
As per claims 22, 29, and 36, it is to note that modified Gopshtein with Chen does not explicitly disclose but, Athale, in an analogous art, discloses wherein the second application is a previously released version of the first application – (e.g., The existing or predecessor website – previous release version of application -- (i.e., the website the production phase website will eventually take the place of) may be monitored or evaluated by a script in the manner described above (step 212).  The system 100 may compare the results of each evaluation or monitoring to determine whether the production phase website is in a condition that is suitable to replace the existing website (step 214).  More particularly, the system 100 may compare the results of the evaluation of the existing website to those of the production phase website, and if the evaluation results (e.g., the page load time, the number of page load errors, and the like) are within a threshold value of each other (e.g., ten percent), the system 100 may replace the existing website with the production phase website (in steps and/or in its entirety as described herein) (step 216). – see Athale,  at least 0027, 0031, Fig. 2 and associated text)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Athale’s teaching into a modified teaching of Gopshtein with Chen for further optimizing and eliminating error associated with launching the application as taught in Athale (e.g., 0031) .
Prior Art's Arguments – Rejections
10.	Applicant's argument filed dated June 17, 2022 in responding to the Office Action of March 28, 2022 –See Remarks, pages 68-9, especially with respect to per amendment of independent claims 21, 28, and 35 have been fully considered and are not persuasive and/or moot as follow:
	Double patenting rejection

	As to per claims 21, 22, 27-29,  34-36, and 38 rejection under obviousness type double patenting as being unpatentable over claims 1, 10, and 15-16 of the U. S. Patent No. 10,977,162, Applicant alleged that the previous objection has been overcome due to the amendment of per independent claims 21, 28, and 35 -- see Remarks, page 8, paragraph 3, which examiner respectfully disagrees. It is the note that, the double patenting rejection still applies over claims 1, 10, and 15-16 of the U. S. Patent No. 10,977,162 in view of Gopshtein et. (US 20140207935 A1).
	Claim Rejections under 35 U.S.C. 102
	As to per amendment of independent claims 21, 28, and 35, applicant alleged that  Kirchhofer does not explicitly disclose the claimed limitation – See Remarks, page 7-9, paragraph 1, have been fully considered and are not persuasive and/or moot in view of new combination teaching of Gopshtein et al. (US 20140207935 A1) in view of Chen et al. (US 20100250478 A1).
	As to per claims 22, 29, and 36, examiner noted that Applicant called for similar arguments as of amended claims 21, 28, and 35 above – see Remarks, page 9, last paragraph,  which found to be not persuasive or moot as noted above.
Conclusion

11.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Periyasamy et al. (US 20160019134 A1) disclose assessing error notifications associated with one or more application functions.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192